     Case: 1:20-cr-00141 Document #: 31 Filed: 12/04/20 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:20−cr−00141
                                                           Honorable Elaine E. Bucklo
William A Helm
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 4, 2020:


        MINUTE entry before the Honorable Elaine E. Bucklo, as to William A Helm: Per
the parties' joint status report and by agreement, the status hearing set for 12/7/2020 is
stricken and reset to 1/29/2021 at 10:00 a.m. (to track the case only, no appearance is
required). The government shall confer with defense counsel and file a status report by
1/22/2020 with an update on the status of the case and including any request for a further
status hearing, change of plea hearing, or trial. The status report should include a summary
of the defense position on the status of the case, and state whether there is any objection to
exclusion of time. The court will enter a scheduling order in response to the status report.
The Court finds the interest of justice would best be served by excluding time from
12/7/2020 to 1/29/2021 pursuant to 18:3161(h)(7)(A)(B). Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
